DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 12/29/2020 has been entered. Claim(s) 1-20 remain pending and have been examined below.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 5 and 11 are objected to because of the following informalities:  the claim limitation is currently stated as “wherein the neck further comprises a boss the protrudes out from the next around the button”. This is believed to be a typographical error as claim 18 states “wherein the protrusion further comprises a boss that protrudes out from the neck around the button”. For purposes of examination the Office will interpret claims 5 and 11 to read the same as claim 18.  Appropriate correction is required.
Claim Interpretation
Regarding claims 1 (Currently Amended) and 8 (Currently Amended), the limitation “wherein the spindle has a cavity shaped to receive a pin”, the term “shaped” will be interpreted to mean that the cavity is capable of receiving a pin with a matching shape to the cavity, i.e. a cylindrical cavity receives a cylindrical pin.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings Jr (U.S. Patent No. 3,872,951), hereinafter referred to as Hastings.
	Regarding claim 1 (Currently Amended), Hastings discloses a rotary polisher comprising: 
	a body (Hastings, figure 1, item 20 has a body); 
	a neck (Hastings, figure 1, item 44), separable from the body (Hastings, figure 2, showing item 44 is connected to the body by screw item 48), wherein the neck includes a flange (Hastings, see annotated figure 2, item A, being flange of item 44, where item 48 connects item A to the body) and a protrusion extending down from the flange (Hastings, see annotated figure 2, item B of item 44 extends downward) and wherein the neck is coupled to a bottom side of the body via the flange (Hastings, figure 2, item 44 is connected to the bottom side of the body by item 48); 
	a spindle extending down from the body through the neck (Hastings, figure 2 items 54 and 30 make up the spindle and per column 4, lines 21-28, items 30 and 54 are keyed with a woodruff key so they rotate together) and coaxial with the neck (Hastings, figure 2, showing items 50 and 30 being co-axial with item 44) wherein the spindle has a threaded end extending down below the neck (Hastings, figure 2, item 32) and wherein the spindle has a cavity shaped to receive a pin (Hastings, figure 10, item 56 receives item 66); 
	a backplate coupled to the threaded end of the spindle (Hastings, column 3, lines 48-50, attachment being attached to item 32); and 
(Hastings, figure 2, item 64) coupled to the pin (Hastings, figure 2, showing items 64 and 66 are connected) wherein the button and the pin are aligned with the cavity and pass through an outside wall of the protrusion (Hastings, figures 2 and 10, showing items 64 and 66 being aligned with item 56 and passing through the wall of item 44) and wherein the pin is moveable in and out of the cavity (Hastings, figures 8-10 showing items 64 and 66 being movable in and out of the cavity).


    PNG
    media_image1.png
    699
    880
    media_image1.png
    Greyscale


Regarding claim 8 (Currently Amended), Hastings discloses a rotary polisher comprising: 
	a body (Hastings, figure 1, item 20 has a body) including a bottom handle (Hastings, figure 1, item 38) and an upper handle (Hastings, figure 1, item 28); 
	a neck (Hastings, figure 1, item 44), separable from the body (Hastings, figure 2, showing item 44 is connected to the body by screw item 48), extending down from a bottom of the upper handle (Hastings, figure 1, item 44 extends down from item 28), wherein the neck includes a flange (Hastings, see annotated figure 2 above, item A being a flange where item 48 connects item A to the body) and a protrusion extending down from the flange (Hastings, see annotated figure 2 above, item B of item 44 extends downward) and wherein the neck is coupled to a bottom side of the body via the flange (Hastings, figure 2, item 44 is connected to the bottom side of the body by item 48); 
	a spindle extending down from the body through the neck (Hastings, figure 2 items 54 and 30 make up the spindle and per column 4, lines 21-28, items 30 and 54 are keyed with a woodruff key so they rotate together) and coaxial with a hole the neck (Hastings, figure 2, showing items 54 and 30 being co-axial with item 44 and item 44 having a hole through it for items 54 and 30 being inserted into the hole of item 44) wherein the spindle has a threaded end extending down below the neck (Hastings, figure 2, item 32) and wherein the spindle has a cavity shaped to receive a pin (Hastings, figure 10, item 56 receives item 66); 
	a backplate coupled to the threaded end of the spindle (Hastings, column 3, lines 48-50, attachment being attached to item 32); and 
	a button (Hastings, figure 2, item 58 comprising items 64 and 66) coupled to the neck and moveable in a perpendicular direction to a longitudinal axis of the spindle (Hastings, figure 2, item 58 is perpendicular to items 54 and 30) wherein translating the button towards the spindle causes the pin to be inserted into a cavity in the spindle (Hastings, figures 8-10, when item 58 is translated, item 58 is inserted into cavity item 56).
	Regarding claim 14 (Currently Amended), Hastings discloses a rotary polisher comprising: 
	a body (Hastings, figure 1, item 20 has a body); 
	a neck (Hastings, figure 1, item 44), separable from the body (Hastings, figure 2, showing item 44 is connected to the body by screw item 48), wherein the neck includes a flange (Hastings, see annotated figure 2 above, item A being a flange where item 48 connects item A to the body) and a protrusion extending down from the flange (Hastings, see annotated figure 2 above, item B of item 44 extends downward) and wherein the neck is coupled to a bottom side of the body via the flange (Hastings, see annotated figure 2, item A of item 44 is connected to the bottom side of the body by item 48); 
	a spindle extending down from the body through the neck (Hastings, figure 2 items 54 and 30 make up the spindle and per column 4, lines 21-28, items 30 and 54 are keyed with a woodruff key so they rotate together) wherein the spindle has a threaded end extending down below the neck (Hastings, figure 2, item 32) and wherein the spindle has a hole (Hastings, figure 8, item 56 is a hole) in the outside surface of the spindle perpendicular to a longitudinal axis of the spindle (Hastings, figure 2, item 56 is perpendicular to the longitudinal axis of the spindle); 
	a backplate coupled to the threaded end of the spindle (Hastings, column 3, lines 48-50, attachment being attached to item 32); and 
(Hastings, figure 2, item 64) and a pin (Hastings, figure 2, item 66) coupled to the neck and moveable in a perpendicular direction to the longitudinal axis of the spindle (Hastings, figure 2, item 58, which comprises items 64 and 66, is perpendicular to the spindle items 54 and 30) wherein the button and pin are aligned with the hole (Hastings, figures 8-10 showing item 58 is aligned with hole item 56).
	Regarding claims 2 (Original), 9 (Original), and 15 (Original), Hastings discloses the elements of claims 1, 8, and 14, respectively, and further discloses wherein the spindle includes a boss and the cavity is formed in the boss (Hastings, figure 1, item 54 is a boss which is larger than item 30 and where item 56 is formed in item 54).
	Regarding claims 3 (Original) and 16 (Original), Hastings discloses the elements of claims 1 and 14, respectively, and further discloses wherein the body includes a lower handle (Hastings, figure 1, item 38), center portion (Hastings, figure 1, item 22) and upper handle (Hastings, figure 1, item 28) and the spindle is located on a bottom of the upper handle (Hastings, figure 1, showing the end of the spindle, item 32 being located on the bottom of the upper handle).
	Regarding claims 5 (Currently Amended), 11 (Currently Amended), and 18 (Currently Amended), Hastings discloses the elements of claims 1, 8, and 14, respectively, and further discloses wherein the neck further comprises a boss that protrudes of from the neck around  the button (Hastings, figure 2, item 44 has a boss that protrudes outward and around item 64).
	Regarding claims 6 (Currently Amended), 12 (Currently Amended), and 19 (Currently Amended), Hastings discloses the elements of claims 5, 11, and 19, respectively, and further discloses wherein the boss does not go all the way around the button but is cut off to (Hastings, figure 2, item 64 is not completely surrounded by item 44).
	Regarding claims 7 (Currently Amended), 13 (Currently Amended), and 20 (Currently Amended), Hastings discloses the elements of claims 3, 8, and 16, respectively, and further discloses wherein the button is located centered on a front of the protrusion (Hastings, figure 1, showing item 58, which includes item 64, is on a front of item 44, where the term “front” is interpreted as an outward face of the protrusion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings Jr (U.S. Patent No. 3,872,951) in view of Luedeke (U.S. Patent No. 6,142,858), hereinafter referred to as Hastings and Luedeke, respectively.
	Regarding claims 4 (Currently Amended), 10 (Currently Amended), and 17 (Currently Amended), Hastings discloses the elements of the claimed invention as stated above in claims 1, 8, and 14, respectively, but does not explicitly disclose wherein the backplate includes a hook and loop releasable surface for connection to an applicator.
	Luedeke teaches a backplate (Luedeke, figure 7, item 12) attached to a rotary tool (Luedeke, column 1, lines 14-20) with a threaded connection to a spindle (Luedeke, figure 7, item 92), wherein the backplate has a Velcro connection to attach abrasive applicator sheets, (Luedeke, column 5, line 60 – column 6, line 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hastings with the teachings of Luedeke to incorporate the backplate having a relasable hook and loop connection to the rotary tool system of Hastings because this allows for an abrasive article to be easily removed when desired (Luedeke, column 6, lines 38-39, summarized).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723